 


114 HR 1307 IH: Global Free Internet Act of 2015
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1307 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Ms. Lofgren (for herself, Ms. Eshoo, and Mr. Honda) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Foreign Affairs, the Judiciary, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To combat trade barriers that threaten the maintenance of an open Internet, that mandate unique technology standards as a condition of market access and related measures, and to promote online free expression and the free flow of information. 
 
 
1.Short titleThis Act may be cited as the Global Free Internet Act of 2015. 2.FindingsCongress finds the following:
(1)A single, open, global Internet is a vital tool for facilitating the free and secure flow of information and products without regard to distances or national boundaries. (2)The goal of a single, open, global Internet is best supported by policies that—
(A)encourage utilization on a global basis of technology standards set by international standards-setting organizations, including industry-led and other voluntary bodies, and selected by the market; (B)respect the security of information, privacy, and speech of Internet users;
(C)promote investment in Internet-related innovation; (D)refrain from compelling Internet service providers and other intermediaries to restrict the free flow of information on the Internet; and
(E)allow trade in Internet-related goods, services, information, and content. (3)Certain governments and international bodies are adopting or considering policies contrary to the goal of a free, open Internet, including—
(A)mandating unique technology standards favoring domestic producers as a condition of market access or pursuing related policies regarding standard-setting that are discriminatory and subvert the open, global nature of the Internet; (B)sponsoring or tolerating the use of Internet-related tools to gain unauthorized access to public-sector and private-sector networks in the United States to disrupt their operation;
(C)blocking, filtering, or otherwise restricting Internet communications in a manner that discriminates against Internet-based services and content originating in other countries; (D)monitoring Internet use and communications in a manner that restricts individual privacy and freedom; and
(E)imposing market access requirements or liabilities that discriminate against or otherwise impede Internet-related goods, services and content from other countries. (4)Such actions threaten the interests of the United States by—
(A)facilitating attempts by foreign governments to restrict or disrupt the free flow of information on the Internet; (B)promoting national Internets in conflict with the underlying rationale and architecture of the Internet as originally envisioned and constructed, thereby compromising the Internet’s full functionality and promise;
(C)harming United States workers and businesses, undermining a strong United States industrial base, and putting foreign competitors at an advantage; and (D)putting at risk the utility of the Internet as a tool of open communication, assembly, and commerce, and the individuals who seek to use it for such purposes.
3.Task force on the Global Internet
(a)Establishment
(1)In generalThere is established within the executive branch a Task Force on the Global Internet (in this Act referred to as the Task Force), hosted by the Department of Commerce. (2)ChairpersonThe President shall select from among the members of the Task Force under subsection (b)(1) to serve as Chairperson.
(b)CompositionThe Task Force shall consist of the following: (1)Four United States persons with substantial expertise in Internet policy who are not employees or officers of Federal, State, local, or tribal governments and who—
(A)are nominated by the public through a process managed by the Department of Commerce that solicits public recommendations through the Internet and are appointed by the President, acting through the President’s Council of Advisors on Science and Technology; and (B)shall serve on the Task Force for renewable terms not to exceed 3 years.
(2)The leader of the majority party in the Senate and the leader of the minority party in the Senate shall each appoint one United States person with substantial expertise in Internet policy to serve on the Task Force for renewable terms not to exceed 3 years. (3)The Speaker of the House of Representatives and the leader of the minority party in the House of Representatives shall each appoint one United States person with substantial expertise in Internet policy to serve on the Task Force for renewable terms not to exceed 3 years.
(4)The United States Trade Representative, the Secretary of Homeland Security, the Assistant Secretary for Communications and Information of the National Telecommunications and Information Administration, the Chair of the Privacy and Civil Liberties Oversight Board, and the heads of other Federal departments and agencies as determined to be appropriate by the President, acting through their respective designees. (c)Staff of Federal agenciesUpon request of the Task Force, the head of any Federal department or agency or other Federal official described in subsection (b)(4) may detail, with or without reimbursement, any of the personnel or services of the relevant Federal department or agency to the Task Force to assist it in carrying out its functions.
(d)FunctionsIn addition to such other responsibilities the President may assign, the Task Force shall— (1)develop and implement strategies in response to foreign and domestic government policies that—
(A)unjustifiably or unreasonably burden or restrict international trade in Internet-related goods, services, and content; (B)mandate or otherwise preference Internet-related technology standards and related measures;
(C)impede the free flow of information on the Internet; or (D)otherwise threaten the open, global nature of the Internet, the interests of Internet users and the United States in Internet-related international trade and discourse;
(2)consult and share timely information with the Internet Corporation for Assigned Names and Numbers; (3)consult and share timely information with civil society groups with expertise in Internet policy;
(4)coordinate the activity of all Federal departments and agencies as necessary to implement the strategies developed in accordance with paragraph (1); (5)prepare a report and action plan in accordance with section 4;
(6)hold public hearings and solicit public comment through the Federal Register and the website for the Task Force as appropriate; and (7)appoint a Task Force member, responsible for serving as a point of contact for correspondence and inquiries related to the activities of the Task Force.
4.Report and action plan to the President and Congress
(a)In generalNot later than 15 months after the date of the enactment of this Act, and annually thereafter, the Task Force shall transmit to the President and the appropriate congressional committees a report and action plan that— (1)identifies acts, policies, or practices of the United States, foreign governments, or international bodies, and related measures that—
(A)deny fair and equitable market access to or otherwise unjustifiably or unreasonably burden or restrict discourse or trade in Internet-related goods, services, and content; (B)mandate, give preference to, or promote Internet-related technology standards that diverge from widely adopted international standards, or otherwise lead to the adoption of discriminatory or trade-restrictive technology standards or conformity assessment procedures; or
(C)otherwise threaten the interests of the United States in the technical operation, security, and free flow of global Internet communications; (2)estimates the trade-distorting impact or extent of suppression of free expression of measures identified under paragraph (1) on United States commerce, the interests of Internet users, and the functioning of the Internet;
(3)designates which measures identified under paragraph (1) are priority concerns; (4)sets forth a strategy and actions to be taken by Federal departments and agencies in response to measures identified under paragraph (1); and
(5)provides information with respect to any action taken (or the reasons if no action is taken) in response to any such measures identified in prior years’ reports, including such actions as are required under section 5. (b)Form of reportsThe reports and action plans required under subsection (a) may contain a classified annex if the Task Force determines that such is appropriate.
(c)Coordination and noticeIn preparing each annual report and action plan required under subsection (a), the Task Force shall— (1)seek public participation by—
(A)publishing a notice in the Federal Register that includes instructions on how the public may submit comments on the report and plan; (B)holding at least one public hearing; and
(C)establishing a website for the Task Force that publishes timely information regarding the Task Force’s activities and provides an opportunity for the public to submit comments to the Task Force; (2)consult and coordinate with all relevant executive branch departments and agencies;
(3)consult and share timely information with civil society groups with expertise in Internet policy; and (4)take into account information from such sources as may be available to the United States Trade Representative and such information as may be submitted to the Trade Representative by interested persons, including information contained in reports submitted under section 181(b) of the Trade Act of 1974 (19 U.S.C. 2241(b)) and petitions submitted under section 302 of such Act (19 U.S.C. 2412).
(d)PublicationThe Task Force shall publish in the Federal Register the report and action plan transmitted to Congress under subsection (a), but shall omit information transmitted to Congress under subsection (b). (e)DefinitionIn this section, the term appropriate congressional committees means—
(1)the Committee on Ways and Means, the Committee on the Judiciary, and the Committee on Energy and Commerce of the House of Representatives; and (2)the Committee on Finance, the Committee on the Judiciary, and the Committee on Commerce, Science, and Transportation of the Senate.
5.Section 301 investigation and potential sanctionsNot later than 30 days after the transmission of each annual report and action plan required under section 4, the United States Trade Representative shall, in accordance with the requirements of sections 301 through 304 of the Trade Act of 1974 (19 U.S.C. 2411 through 2414), initiate an investigation, make any determinations required, and take any actions specified under such sections with respect to any acts, policies, or practices of a foreign government or international body that are identified in each such annual report and action plan as priority concerns, including restrictions on sale in the United States of products developed and manufactured in countries implementing such acts, policies, or practices. 6.Review and investigation by Federal Trade Commission and Department of Justice (a)Review and investigationThe Federal Trade Commission and the Attorney General shall—
(1)review each act, policy, or practice described in paragraph (1) of section 4(a) that is contained in a report or an action plan transmitted under such section to Congress; and (2)investigate whether such act, policy, or practice (or any related action by a nongovernmental entity) violates the antitrust laws of the United States.
(b)DefinitionFor purposes of this section, the term antitrust laws has the meaning given it in subsection (a) of the first section of the Clayton Act (15 U.S.C. 12(a)), except that such term includes section 5 of the Federal Trade Commission Act (15 U.S.C. 45) to the extent such section 5 applies to unfair methods of competition. 7.Report to President and Congress on international trade agreements (a)ReportNot later than 2 years after the date of the enactment of this Act, the Task Force shall submit to the President and the appropriate congressional committees a report that—
(1)assesses the sufficiency of existing multilateral and bilateral trade agreements in— (A)promoting international trade in Internet-related goods, services, and content;
(B)encouraging the utilization on a global basis of technology standards set by international standard-setting organizations; (C)protecting the security and functioning of the Internet;
(D)facilitating the free flow of information on the Internet; and (E)protecting the interests of Internet users; and
(2)recommends, as appropriate, modifications of existing agreements or the negotiation of new agreements to advance the objectives identified in paragraph (1). (b)Sense of congressIt is the sense of Congress that the negotiating objectives of the United States for future bilateral and multilateral trade agreements should include the goals specified in subsection (a)(1).
(c)Form of reportsThe report required under subsection (a) may contain a classified annex if the Task Force determines that such is appropriate. (d)Coordination and noticeIn preparing each report required under subsection (a), the Task Force shall—
(1)seek public participation by— (A)publishing a notice in the Federal Register that includes instructions on how the public may submit comments on the report and plan;
(B)holding at least one public hearing; and (C)establishing a website for the Task Force that publishes timely information regarding the Task Force’s activities and provides an opportunity for the public to submit comments to the Task Force;
(2)consult and coordinate with all relevant Federal departments and agencies; (3)consult and share timely information with civil society groups with expertise in Internet policy; and
(4)take into account information from such sources as may be available to the United States Trade Representative and such information as may be submitted to the Trade Representative by interested persons, including information contained in reports submitted under section 181(b) of the Trade Act of 1974 (19 U.S.C. 2241(b)) and petitions submitted under section 302 of such Act (19 U.S.C. 2412). (e)PublicationThe Task Force shall publish in the Federal Register the report transmitted to Congress under subsection (a), but shall omit information transmitted to Congress under subsection (c).
(f)DefinitionIn this section, the term appropriate congressional committees means— (1)the Committee on Ways and Means, the Committee on Energy and Commerce, and the Committee on the Judiciary of the House of Representatives; and
(2)the Committee on Finance, the Committee on the Judiciary, and the Committee on Commerce, Science, and Transportation of the Senate. 8.Standards-related trainingThe Task Force shall coordinate with intergovernmental, national government, and private sector entities, including the National Institute of Standards and Technology, the Patent and Trademark Office, the Trade and Development Agency, the United States Telecommunications Training Institute, the United States Agency for International Development, the Federal Trade Commission, and any other appropriate entities, for the purpose of organizing training of foreign and domestic government officials and national standard-setting and conformity assessment bodies with respect to best practices, including coordination with nongovernmental international and domestic standards bodies, in accordance with the annual report and action plan required under section 4.
9.Outside consultationThe Task Force shall establish a regularized process to receive and respond to timely input from businesses, organizations, experts, and other interested parties regarding the fulfillment of its functions.  